Citation Nr: 0328764	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-19 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran was a member of the Army National Guard of 
Alabama from February 1961 to January 1997.  The veteran also 
had 6 years of unspecified reserve duty prior to this service 
in the Army National Guard of Alabama.  The claims file also 
shows that the veteran had a period of active duty from March 
1992 to September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  

Pursuant to the veteran's request, in May 2000, a video 
conference hearing at the Board was held before the 
undersigned who is a Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing is 
of record.

The above issue was remanded in December 2000 for further 
development.  The case was thereafter returned to the Board.


REMAND

With regard to the claim of service connection for bilateral 
sensorineural hearing loss, while it is noted that the 
veteran's service records indicate that he served in the Army 
National Guard from February 1961 to January 1997, the 
veteran reported that he was in the Reserve from 1955, and a 
service personnel record shows that the veteran was in 
service at least since 1956.  The veteran has also reported 
treatment for hearing loss in 1956 at an Army Medical Center 
at Fort Jackson, South Carolina.  

In this case, the veteran's dates of service in the Reserve 
has not been verified, which should be accomplished in 
particular in 1955-1956, when the veteran reported that in 
1955, he was on the firing range and this is when his hearing 
loss began because he did not have any protection for his 
ears while firing.  Specifically, all periods of ACDUTRA 
should be identified.  Additionally, records from Fort 
Jackson, South Carolina from 1956 are not of record.  
Finally, service personnel records for the veteran should be 
obtained.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, On remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice should 
also comply with the holdings of the 
Court cases set forth above, and any 
other appropriate legal notice.  See 
e.g., Quartuccio; Paralyzed Veterans 
of America; Disabled Am. Veterans, 
supra.

2.	The RO should contact the National 
Personnel Records Center (NPRC), or 
any other appropriate agency, and 
request the veteran's service medical 
records from the Army Medical Center 
at Fort Jackson, South Carolina for 
records of treatment of the veteran 
for hearing loss from 1955 to 1961.  
If no service hospital records can be 
found from any source, or if they have 
been destroyed, ask for specific 
confirmation of that fact; if no 
records are available, a negative 
response is required.  Further service 
personnel records should be obtained, 
to the extent not already on file.  An 
attempt should be made to identify 
specific periods of active duty for 
training in the pre-1961 period.  

3.	After completion of the requested 
development the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



